         CASE 0:17-cv-03058-SRN-HB Doc. 251 Filed 11/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                Case No. 17-CV-3058
                      Plaintiff,

        --against--
                                                NOTICE OF APPEAL
 LINDSEY MIDDLECAMP,
                                                DATE OF ORDER BEING
                                                CHALLENGED: NOVEMBER 13, 2020
                      Defendant.




 BROCK FREDIN,
                                                Case No. 18-CV-466
                      Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER,                            NOTICE OF APPEAL

                                                DATE OF ORDER BEING
                      Defendants.               CHALLENGED: NOVEMBER 13, 2020



TO:    THE PRESIDING JUDICIAL OFFICIAL OF THE DISTRICT COURT OF
       MINNESOTA, 316 ROBERT ST N, ST PAUL, MINNESOTA 55101.

       CLERK OF THE EIGHTH CIRCUIT, 111 S 10TH ST #22.300, ST. LOUIS MO
       63102
                                    NOTICE OF APPEAL

       PLEASE TAKE NOTICE: that on November 17, 2020, Brock Fredin appeals the
November 13, 2020 Order disposing of the case to the Court of Appeals.
        CASE 0:17-cv-03058-SRN-HB Doc. 251 Filed 11/17/20 Page 2 of 2




Dated: November 17, 2020


                                               s/ brock fredin
                                               Brock Fredin
                                               Saint Croix Co, WI 54016
                                               (612) 424-5512 (tel.)
                                               brockfredinlegal@icloud.com
                                               Plaintiff, Pro Se




                                     2
